Citation Nr: 1431820	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-43 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), and anxiety disorder not otherwise specified (NOS).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

Preliminarily, a review of the record indicates some pertinent evidence may be absent from the claims file.  In a June 2008 VA Form 21-4142, the Veteran indicated that he received mental health treatment at the Sacramento Vet Center from a Dr. Lumley.  These treatment records have not been associated with the Veteran's claims file.  Additionally, in his undated stressor statement, the Veteran stated that he was hospitalized during service following a suicide attempt.  Although the Veteran's service treatment records have been obtained, clinical in-patient treatment records have not been requested.  Accordingly, as part of its duty to assist, VA must attempt to obtain those records. 

In his June 2014 brief, the Veteran's representative alleged that the December 2008 VA psychological examination was inadequate.  Specifically, the representative asserted that the VA examiner was unprepared for the examination because the Veteran's claims file was not reviewed until after the examination.  The examiner stated that details regarding the Veteran's purported suicide attempt and subsequent hospitalization were not noted until after the Veteran's interview and therefore could not be clarified.  Furthermore, the Board finds the examiner's statement, "no diagnosis as the limitations of this single evaluation provide the information necessary for such an evaluation, but there appears to be a significant characterological component to his [the Veteran's] symptom presentation" is ambiguous and potentially internally inconsistent.  Accordingly, the Board finds that the Veteran should be provided another VA psychological examination.  

The Veteran has submitted statements identify his stressor as a mortar attack that occurred at Cu Chi base in Vietnam on July 13, 1967.  Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. Thus, they apply to the Veteran's claim.

The Veteran's assertions of experiencing a mortar attack in Vietnam are related to fear of hostile military activity and are consistent with the conditions and circumstances of his service and thus are considered verified.

With regard to the Veteran's claims for bilateral hearing loss, the Veteran has not been provided a VA examination.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifested during an applicable presumptive period for which the Veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

VA treatment records indicate that the Veteran has a diagnosis of bilateral sensorineural hearing loss.  The Veteran is competent to testify as to his in-service noise exposure and that his hearing acuity diminished during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the Veteran has satisfied the "low" threshold set forth in McLendon.  As a result, a VA examination is warranted to ascertain whether the Veteran's bilateral hearing loss is etiologically related to active service. See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit a properly executed and separate VA form 21-4142 for all private care providers, to include the Sacramento Vet Center.  Upon receipt of such, VA must take appropriate action to request all treatment records.  All efforts to obtain these records must be documented.  

2.  Contact the Veteran and request the date and location of his in-patient hospitalization for his reported in-service suicide attempt.  Upon receipt of such, VA must take appropriate action to request and obtain all in-patient clinical records.

3.  Obtain all VA treatment records from May 2014 to the present from the Sacramento VA medical center and any associated clinics.  

4.  Thereafter, schedule the Veteran for another VA psychological examination.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current psychological disorders.  

Then, the examiner should address the following: 

a.  Whether the Veteran had a psychological disorder at any time, since filing his claim in April 2008, even if the condition subsequently resolved.  In doing so, the examiner should address the December 2008 examination report indicating no diagnosis, treatment records from the Sacramento VAMC noting diagnoses of MDD and possible PTSD, and the June 2008 letter from Dr. Lumley noting diagnoses of MDD and Anxiety Disorder NOS.

b.  If the Veteran is diagnosed with PTSD, whether it is at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to his stressor of experiencing a mortar attach at Cu Chi base in Vietnam.  The examiner should assume that stressor is verified.  The examiner is asked to address whether that stressor is sufficient to have caused PTSD and whether it did cause the Veteran's PTSD.

c.  Whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed acquired psychological disorder other than PTSD had its onset in service or is otherwise etiologically related to active service, to include his documented in-service treatment for anxiety with depression. 

5.  Thereafter, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that bilateral hearing loss is causally related to military service, to include in-service noise exposure.  

In providing the requested opinion, the examiner should address the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noise.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The examiner must provide complete rationales for all conclusions reached.  

6.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



